 1
 2
 3
 4
 5
 6                                 UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8
 9   CARTER JESNESS,                                     Case No. C18-1225RSM
10
                     Plaintiff,                          ORDER DIRECTING IMMEDIATE
11                                                       FILING OF PRETRIAL ORDER AND
                         v.                              AMENDED FINDINGS OF FACT AND
12                                                       CONCLUSIONS OF LAW
13    GREGORY LYLE BRIDGES,

14                   Defendant.
15
            This matter comes before the Court sua sponte. On October 8, 2020, the Court issued a
16
     Scheduling Order in this case with a trial date of May 17, 2021. The deadline for filing the
17
     pretrial order was May 5; trial briefs and proposed findings of fact and conclusions of law were
18
19   due on May 12. Dkt. #45. The Order directed counsel “to cooperate in preparing the final

20   Pretrial Order in the format required by LCR 16.1…” Id. at 4.
21
            A pretrial conference with the Court was held on April 28, 2021. Dkt. #48. Trial was
22
     tentatively reset for May 26. To avoid any confusion about deadlines, the Court issued a
23
24   Minute Order on May 3 setting trial for that day but stating, “[a]ll other pretrial deadlines

25   remain as previously set.” Dkt. #49. The Court explicitly requested that “the pretrial order (due
26   May 5, 2021) specifically address available categories of damages given the type of evidence
27
     and testimony that will be presented.” Id.
28

     ORDER DIRECTING IMMEDIATE FILING OF PRETRIAL ORDER AND AMENDED
     FINDINGS OF FACT AND CONCLUSIONS OF LAW - 1
            May 5, 2021, came and went with no pretrial order filed. Plaintiff never moved for
 1
 2   relief from this deadline. On May 12 Plaintiff filed his trial brief, proposed findings of fact, and

 3   a witness list with one name (Plaintiff’s). Dkts. ##50–52. There is no exhibit list. Nowhere in
 4
     these filings is the required Pretrial Order mentioned. Plaintiff’s proposed findings of fact
 5
     include a skeletal outline of the facts of this case and do not discuss damages except to say,
 6
 7   “Defendant’s violations of 18 U.S.C. proximately caused plaintiff extreme emotional and

 8   psychological harm,” and “Plaintiff’s damages total $_________.” Dkt. #51 at 2. Plaintiff’s
 9   proposed conclusions of law consists of a single sentence: “Pursuant to 18 U.S.C. 2255 (a)
10
     Plaintiff shall have judgment against Defendant in the amount of $___________.” Id.
11
            The Court has received nothing from Defendant.
12
13          The Court is concerned that the parties have failed to exchange pretrial statements or

14   otherwise confer about the required pretrial order. Such failure would typically constitute
15   grounds for Rule 16(f) sanctions. See Fed. R. Civ. P. 16(f) (“On motion or on its own, the court
16
     may issue any just orders, including those authorized by Rule 37(b)(2)(A)(ii)-(vii), if a party or
17
     its attorney…. fails to obey a scheduling or other pretrial order.”). The Court and possibly the
18
19   Defendant are in the dark as to potential exhibits from the Plaintiff and whether their

20   authenticity or admissibility will be questioned. Defendant may have been prejudiced by a
21
     delay in receiving the information contained in Plaintiff’s trial brief.
22
            Although there is a statutory presumptive award of $150,000 in this case, Plaintiff’s trial
23
24   brief indicates that “a judgment of at least $500,000 is completely within the evidence will [sic]

25   that will be presented.” Dkt. #50 at 5. The Court is concerned by the lack of detail in Plaintiff’s
26   proposed findings of fact and conclusions of law regarding evidence of damages and the legal
27
     authority for awarding $500,000 in a case without medical testimony or exhibits, or expert
28

     ORDER DIRECTING IMMEDIATE FILING OF PRETRIAL ORDER AND AMENDED
     FINDINGS OF FACT AND CONCLUSIONS OF LAW - 2
     witnesses testifying about the various categories of damages pled in the Complaint at paragraph
 1
 2   4.2.

 3          Given all of the above, the Court hereby ORDERS Plaintiff to confer with Defendant
 4
     and to file a proposed pretrial order no later than Monday, May 17, 2021. Plaintiff is further
 5
     ORDERED to submit, no later than Wednesday May 19, 2021, amended proposed findings of
 6
 7   fact and conclusions of law setting forth all the facts Plaintiff believes the Court will find in this

 8   case necessary to support the requested damages along with the legal conclusions the Court
 9   would necessarily have to find to support those damages. Failure to file these may result in the
10
     Court imposing sanctions under Rule 16(f).
11
12
13          DATED this 13th day of May, 2021.

14
15
16
17
18
                                                    A
                                                    RICARDO S. MARTINEZ
                                                    CHIEF UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28

     ORDER DIRECTING IMMEDIATE FILING OF PRETRIAL ORDER AND AMENDED
     FINDINGS OF FACT AND CONCLUSIONS OF LAW - 3
